DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 6/21/2022.

Response to Arguments
Applicant’s arguments filed on 6/21/2022, with respect to claim 18 have been fully considered and are persuasive.  The rejections of claims 18 and all of the dependent claims are hereby withdrawn. 

Allowable Subject Matter
Claims 18-21 and 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:



Regarding claim 18, the prior arts of record fail to teach, disclose or suggest a flexible panel, as recited in claim 18, wherein each of the at least one groove is adjacent to one of the ends of the interface, and is arranged in the substrate, the groove has an opening which is flush with the interface, and a bottom opposite to the opening, and a depth direction, from the opening to the bottom, of the groove is parallel to a direction from the frame region to the display region.

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/           Primary Examiner, Art Unit 2841